Citation Nr: 1801996	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a February 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. This matter was previously before the Board in May 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

At an August 2016 VA examination, the VA examiner opined that the Veteran's reported symptoms did not satisfy the DSM-5 diagnostic criteria for posttraumatic stress disorder (PTSD).  Although, the examiner stated that the Veteran's past symptoms meet the diagnostic criteria of major depressive disorder and moderate anxiety disorder NOS under DSM-IV.  However, the examiner stated that it is less likely than not that the Veteran's diagnosed persistent depressive disorder had its onset during, or is otherwise related to, his active military service as there is no nexus between the Veteran's current depression and his military service.  Yet, the examiner acknowledged that the Veteran exhibited depressive systems during and after his military service but did not explain how the Veteran's in-service symptoms are unrelated to his current symptoms.  The examiner appeared to rely on the Veteran's ability to maintain employment following service as his basis to not find a nexus between the Veteran's depression and military service.  Therefore, the Board finds that on remand, a new opinion discussing the etiology of the Veteran's depression must be obtained.

Since it was unclear whether or not the examiner determined whether the Veteran has PTSD consistent with the DSM-IV criteria, in its May 2017 remand, the Board found the August 2016 VA examination inadequate and remanded the matter for a new examination to determine any and all diagnoses of psychiatric disorders under the DSM-IV criteria.

At the Veteran's February 2013 Board hearing, the Veteran discussed several traumatic events, specifically witnessing multiple deaths, that he endured while serving on the U.S.S. Midway, as well as witnessing the death of a civilian while serving in the Philippines.  

The Veteran was ultimately medically discharged from the military for an inadequate personality following an altercation with his fellow servicemembers.  The Veteran's service treatment records document characterological issues, diagnosed as passive-aggressive personality disorder and inadequate personality disorder.  The Veteran's treatment records from 2010 through 2012, including the Veteran's January 2013 private medical opinion, consistently document depression.

VA regulations provide that personality disorders are considered "defects," not "diseases or injuries," within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected either directly or on the basis of aggravation.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2015); see also Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-1990 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. § 3.303 (c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a personality disorder is not the type of disease or injury related defect to which the presumption of soundness can apply); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (holding that the presumption of soundness does not apply to congenital defects).

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-1990 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 prohibits any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's diagnosed depression, or any other diagnosed psychiatric disorder, may provide a basis for service connection if the evidence demonstrates a psychiatric disorder was superimposed upon his diagnosed personality disorder.

Based on the foregoing, in addition to a medical opinion on direct service connection for a psychiatric disorder, the Board's May 2017 remand requested an opinion regarding whether any diagnosed psychiatric disorder was superimposed on the Veteran's preexisting undetermined personality disorder.

Pursuant to the Board's May 2017 remand, the Veteran underwent a VA examination in June 2017.  The examiner opined that the Veteran currently has PTSD under DSM-5 and tobacco use disorder.  The examiner stated that the Veteran's PTSD is related to his military service.  However, the record does not contain any verification of the stressors that the Veteran has stated throughout the record and the RO again denied the Veteran's claim for entitlement to service connection for PTSD. 

However, the June 2017 examiner did not discuss the Veteran's previous diagnosis of depression, let alone state whether the Veteran's depression is related to his military service, as well as failed to address the second remand directive found in the Board's May 2017 remand: to opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder resulting in additional disability.  Therefore, the Board finds the June 2017 inadequate.

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

3.  The examiner must first identify all diagnosed psychiatric disorders, as characterized by the DSM-IV, to include, but not limited to, PTSD, persistent depressive disorder, and anxiety.

After reviewing the record, and with consideration of the Veteran's lay statements regarding the traumatic events he witnessed in service, the examiner is asked to address the following for each diagnosis:

a)  Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder resulting in additional disability.

The VA examiner should indicate that the claims file was reviewed.  If the examiner believes that the Veteran did/does not have a personality disorder, the examiner should state so and explain this opinion fully.  The examiner is directed to a November 1966 narrative summary detailing the Veteran's psychological treatment (including references to a personality disorder) and complaints while in service.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




